Citation Nr: 1409365	
Decision Date: 03/05/14    Archive Date: 03/12/14

DOCKET NO.  07-34 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an initial disability rating in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD) with recurrent major depressive disorder.


REPRESENTATION

Appellant (the Veteran) is represented by:  Robert V. Chisholm, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran, his wife, and his daughter 


ATTORNEY FOR THE BOARD

Sara Schinnerer, Counsel
INTRODUCTION

The Veteran had active service from September 1968 to May 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from  an April 2006 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Denver, Colorado, which, in pertinent part, granted service connection for PTSD, and assigned a 30 percent initial rating.  

In a July 2008 rating decision, the RO increased the rating for the Veteran's PTSD from 30 to 50 percent, effective from June 30, 2008.

In August 2009, the Veteran testified at a Travel Board hearing at the Denver RO before the Board (the undersigned Veterans Law Judge Michelle L. Kane).  A transcript of the hearing is associated with the claims files. 

In a February 2010 decision, the Board denied the issue of entitlement to an initial rating in excess of 30 percent for PTSD prior to June 30, 2008, and remanded the issue of entitlement to an initial rating in excess of 50 percent for PTSD since June 30, 2008.  The Veteran appealed the denial of an initial rating in excess of 30 percent for PTSD prior to June 30, 2008 to the U.S. Court of Appeals for Veterans Claims (Court).  In a September 2010 joint motion for partial remand to the Court, the parties (the Veteran and the VA Secretary) requested that the February 2010 Board decision with respect to the denial of entitlement to an initial rating in excess of 30 percent for PTSD prior to June 30, 2008 be vacated and remanded; a subsequent Court order granted the joint motion for partial remand. 

In a November 2011 decision, the Board granted an increased initial 50 percent rating for PTSD from May 27, 2005 through June 29, 2008, but denied any higher rating.  The Veteran appealed the denial of an initial rating in excess of 50 percent for PTSD to the Court.  In a May 2012 joint motion for partial remand to the Court, the parties requested that the November 2011 Board decision be vacated and remanded; a subsequent Court order granted the joint motion for partial remand. 

Although a November 2011 rating decision has effectuated a partial grant of the benefits sought on appeal, the Board notes that the Veteran has indicated continued disagreement with the initial rating assigned and he has not been granted the maximum benefit allowed; thus, the claim is still active, to include consideration over the entire course of this longstanding claim and appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In a February 2013 decision, the Board remanded the case in order for the Veteran to be scheduled for another hearing before the Board, so that his wife could testify on his behalf.    

In July 2013, the Veteran, his wife, and his daughter testified at a Videoconference hearing at the Denver RO before the Board (the undersigned Acting Veterans Law Judge L. M. Barnard).  A transcript of the hearing is associated with the claims files. 

The issue of entitlement to a total disability rating based upon individual unemployability (TDIU) is raised by the evidence of record in the January 2011 neuropsychiatric evaluation report, which indicates that the Veteran is unemployable due to PTSD.  This is sufficient to raise an informal claim of entitlement to a TDIU.  See Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001). In certain circumstances, a claim for TDIU can be inferred as part of a claim for increased compensation.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The present case differs, however, because a formal claim for TDIU was considered and denied by the RO during the pendency of the claim for an increase currently on appeal.  Entitlement to a TDIU was denied in July 2008, and the Veteran did not disagree with that determination.  In this regard, there is nothing in Rice that suggests that the finality of that decision can be overcome by subsequent allegations that the Veteran is entitled to a total rating (that is - by a subsequent informal TDIU claim).  Therefore, as noted in its November 2011 decision, the Board declines to apply Rice and take jurisdiction over a TDIU claim.  Instead, such issue is again referred to the RO for initial consideration. 

As a procedural matter, the Board notes that the Veteran submitted additional evidence in December 2012 and January 2013, after the RO last considered the claim; however, he waived his right to have the evidence considered by the Board. See 38 C.F.R. § 20.1304 (2013).  

The record before the Board consists of the Veteran's paper claims files and an electronic file known as Virtual VA.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran if further action is required.
  

REMAND

Additional development is required before the issue on appeal is decided by the Board; specifically, an examination is necessary, for the reasons discussed below.  Further, the Veteran's ongoing VA outpatient treatment records must be obtained and associated with the record.

The record demonstrates that the Veteran's PTSD symptoms may have worsened since the most recent August 2010 VA examination.  Specifically, at the time of the VA examination, the Veteran's impulse control was noted as "good," and there was no evidence of episodes of violence; however, the report of a January 2011 private neuropsychological evaluation notes the Veteran's assertion that he physically struck his wife, as well as engaged in several incidents of road rage to include following people off of the highway to confront them.  Further, during a July 2013 hearing before the Board, the Veteran's daughter testified that the Veteran repeatedly threatened to kill her boyfriend in approximately 2011 through 2012.  She also asserted that the Veteran recently launched across a table with a knife and attempted to injure his son-in-law.  The Veteran's wife testified that the Veteran had been physically abusive toward her and threatened to kill her.  She also asserted that the Veteran had problems while seeking treatment, which resulted in police intervention on two occasions, when they responded and removed the Veteran to a separate area.  Moreover, the August 2010 VA examiner assigned a global assessment of functioning (GAF) score of 60, and the January 2011 private examiner assigned a GAF score of 32; however, neither examiner provided an adequate explanation of the significance of the score assigned.  

When there is evidence that a disability has worsened since the last VA compensation examination, and the last examination is too remote to constitute a contemporaneous examination, a new examination is required.  See 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2013).  See also Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121 (1991).  Accordingly, the Board finds that the claim must be remanded for another VA examination to determine the current degree of severity of the Veteran's PTSD.  

In addition, during the aforementioned hearing, the Veteran asserted that he received ongoing treatment every Monday for his service-connected PTSD from the VA Medical Center located in Macon, Georgia.  As such records are relevant to the issue on appeal, the originating agency must attempt to obtain records from July 2010 to the present.  38 C.F.R. § 3.159 (c)(2); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  

2.  Regardless of the Veteran's response, the RO must take all appropriate action necessary to obtain and associate with the claims file all treatment records from the VA Medical Center in Macon, Georgia, dated in July 2010 to the present.  All attempts to secure this evidence must be documented in the claims file by the RO.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  If the RO is unable to secure any of the identified records, the RO must notify the Veteran and his representative and (a) identify the information the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain that information; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that the Veteran is ultimately responsible for providing information.  The Veteran and his representative must then be given an opportunity to respond.

3.  Upon completion of the above development, the Veteran must be afforded a VA psychiatric examination to determine the current severity of his service-connected PTSD.  The Veteran's claims file and all electronic records must be made available to the examiner, and the examiner must specify in the report that these records have been reviewed.  Any indicated diagnostic tests and studies must be accomplished.  

All pertinent symptomatology and findings must be reported in detail.  If the examiner concludes that any of the symptoms or findings are not part of the service-connected PTSD with recurrent major depressive disorder, but are attributable to another psychiatric condition, then this should be described in detail.

The examiner must also enter a complete multi-axial evaluation, and assign a Global Assessment of Functioning score, together with an explanation of what the score represents in terms of his psychological, social, and occupational functioning.  

The examination report must include a complete rationale for all opinions expressed. 

4.  The RO must notify the Veteran that it is his responsibility to report for any examination scheduled and to cooperate in the development of his claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  The examination report must be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures. 

6.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the action taken in the paragraphs above, the claim must be readjudicated with consideration of all of the evidence of record.  If the decision with respect to the claim remains adverse to the Veteran, he and his representative must be furnished a supplemental statement of the case and afforded a reasonable period of time within which to respond thereto.  Thereafter, the case must be returned to the Board for appellate review. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________			__________________________
           L. M. BARNARD                                             MICHELLE L. KANE
  Acting Veterans Law Judge                                         Veterans Law Judge
  Board of Veterans' Appeals                                     Board of Veterans' Appeals



_________________________________________________
     DENNIS F. CHIAPPETTA
Veterans Law Judge
  Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


